Citation Nr: 1434778	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-36 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability, as secondary to the service-connected right knee disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran had active service from September 1987 to April 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In November 2010, the Board remanded the matter for additional development.  The case has been returned to the Board for further appellate review.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a left knee disability secondary to his service-connected right knee disabilities.  In accordance with the Board's November 2010 remand, the Veteran was afforded a VA examination in February 2011.  

Although the February 2011 VA examiner reported no significant abnormalities of the left knee on physical examination on February 23, 2010 or on left knee x-ray examination on February 23, 2010, there is no February 23, 2010, report of physical or x-ray examination.  The examiner also stated that, therefore, the left knee has not been chronically aggravated or made worse by degenerative joint disease of the right knee.  The February 2011 VA examination report, including the report of x-ray examination, is dated February 24, 2011.  Even if the referenced date was meant to be contemporary to the February 2011 VA examination, the opinion is not sufficient for deciding the claim.  Consistent with an August 2008 MRI report reflecting mild degenerative joint disease of the left knee, a December 2011 private report of examination reflects mild degenerative changes on x-ray examination, and the impression entered was medial and lateral meniscal tears, bilateral knees, with degenerative joint disease.  In light of this evidence, the Board finds that the Veteran is to be afforded a new VA examination with respect to service connection for a left knee disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA knee examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to identify the Veteran's current left knee disabilities, including whether he has arthritis.  If arthritis is not identified, the examiner is to reconcile the finding with the evidence of record, including the December 2011 diagnosis.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a left knee disability is related to his active service, or is caused by or aggravated by service-connected right knee degenerative joint disease with limited knee flexion and extension and/or right knee status post arthroscopic meniscectomy with ACL reconstruction with laxity.  

The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

